Citation Nr: 0600036	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  94-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
smell secondary to service-connected residuals of a fracture 
of the distal nasal bone with sinusitis.

2.  Entitlement to service connection for loss of sense of 
taste secondary to service-connected residuals of a fracture 
of the distal nasal bone with sinusitis.

3.  Entitlement to an increased rating for residuals of a 
fracture of the distal nasal bone with sinusitis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran testified at a hearing at 
the RO in February 1994.  

The veteran's case was remanded to the RO for additional 
development in February 1997, November 1999, and May 2003.  
The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have loss of sense of smell that has 
been caused or made worse by his service-connected residuals 
of a fracture of the distal nasal bone with sinusitis.

2.  The veteran does not have loss of sense of taste that has 
been caused or made worse by his service-connected residuals 
of a fracture of the distal nasal bone with sinusitis.

3.  The veteran's residuals of a fracture of the distal nasal 
bone with sinusitis is manifested by a 75 percent narrowing 
of the left nasal airway and a 50 percent narrowing of the 
right nasal airway; the veteran experiences no more than mild 
symptoms due to sinusitis.


CONCLUSIONS OF LAW

1.  The veteran does not have loss of sense of smell that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

2.  The veteran does not have loss of sense of taste that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the distal nasal bone with 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 
6502, 6510 (1996), Diagnostic Codes 6502, 6510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Associated with the claims file is an examination report from 
J. O'Brien, M.D., F.A.C.S., dated in October 1992.  The 
veteran reported that ten years prior to the examination he 
had an episode of acute labyrinthitis with severe vertigo 
which caused him to stay in bed for a week.  The symptoms of 
vertigo gradually subsided, but the veteran became aware that 
his sense of smell was diminished.  He also felt that his 
sense of taste was affected.  The veteran reported that his 
sense of taste had returned to some degree but that he still 
had reduced sense of smell.  He denied any head injury or 
toxic drug exposure.  Physical examination revealed a 
moderate-sized spur inferiorly in the left nasal cavity with 
mild to moderate obstruction.  There was also some 
hypertrophied mucosa higher up in the nose on the nasal 
septum with no purulent material or other abnormal masses.  
Gross testing with coffee grounds and a perfume revealed that 
the veteran was able to identify a sweet smell and correctly 
identified coffee in both nostrils.  The veteran reported 
that he could taste the four basic tastes of sweet, sour, 
salt, and bitter; however, they seemed to be reduced.  Dr. 
O'Brien noted that reduced sense of taste is a common 
complaint in people with reduced sense of smell.  He said 
that it was rare to have significant change in the sense of 
taste.  Dr. O'Brien's impression was that the veteran's 
deviated nasal septum with some obstruction of the left side 
was associated with trauma to his nose.  He opined that the 
veteran's loss of smell was probably related to his viral 
episode ten years prior at which time he also had 
labyrinthitis.  He said that the effects of viral infections 
on the organ of smell had been reported on several occasions 
and without any other co-existing factors.  He opined that 
the viral infection was probably the cause of the veteran's 
problem.  He concluded that the septal deviation was low in 
the nose and did not obstruct or prevent a significant flow 
of air to carry odors to the upper reaches of the nose and 
therefore was unrelated to nasal trauma.  

The veteran was afforded a VA examination in December 1992.  
Physical examination revealed a slight deviation of the left 
septum.  The veteran reported frontal headaches.  He denied 
interference with his breathing space.  He reported that he 
was able to smell oil of lemon somewhat and that he was able 
to smell coffee once in a while.  He reported that he was 
seldom able to taste sweet but his taste for salt and sour 
were okay.  

The veteran was afforded a hearing at the RO in February 
1994.  He testified that he broke his nose while boxing in 
service.  He reported that he had nausea and dizziness at the 
time of the injury as well as drainage of the nose.  He 
testified that he currently had problems with breathing and 
drainage which affected his ability to sleep.  He reported 
that his inability to taste food or smell food interfered 
with his ability to enjoy food.  He said that he had tried 
many different medications over the years which were all 
ineffective.  He testified that surgery had been considered 
but never performed because there was no guarantee that it 
would be effective.

The veteran was afforded a VA examination in September 1997.  
The veteran reported being awakened by nasal symptoms which 
he described as nasal blockage and discharge.  He also 
reported an increased number of colds, about five to six per 
year, which he described as about three days of nasal 
discharge.  Physical examination revealed that the nose was 
straight externally with a mid-line bulbous tip.  Examination 
of the valve area showed the valves to be widely open 
bilaterally.  The septum was straight within the columella.  
The mucous membranes were clean and there was no remarkable 
discharge other than normal moisture.  The airway was patent 
bilaterally.  The veteran was noted to breathe comfortably 
with either side obstructed.  There was no evidence of 
injection or drying of the palatal arches or the posterior 
pharyngeal wall.  There was no remarkable posterior 
discharge.  The examiner concluded that the veteran had a 
deviated nasal septum which produced no functional deformity.  
The examiner added an addendum in August 1998 and concluded 
that the veteran's olfactory region was not obstructed and 
that the veteran's loss of sense of smell and taste was not 
proximately due to his service-connected disability.  

Private treatment reports from Harvard Pilgrim Health Care 
dated from March 1996 to September 1997 revealed that the 
veteran reported anosmia (loss of sense of smell) for ten 
years which was associated with nasal congestion.  An ear, 
nose and throat evaluation was noted to be negative.  

Also associated with the claims file is a letter from G. 
Holmes, M.D., dated in March 1997.  Dr. Holmes reported that 
the veteran had a loss of sense of smell and taste for 
approximately ten years.  He said that the veteran reported 
symptoms of nasal congestion and that prior attempted 
prescriptions were not effective.  He said that the veteran's 
chronic nasal congestion may have precipitated his loss of 
smell.  

The veteran was afforded a VA examination in October 2000.  
Physical examination revealed that the veteran was unable to 
smell wintergreen out of either nostril and he was unable to 
taste sugar water on either side of his tongue.  The examiner 
diagnosed the veteran with anosmia and ageusia (loss of the 
sense of taste).  She opined that the most likely cause of 
the veteran's loss of smell and taste was related to a viral 
illness.  An undated addendum was included in the report 
which included sinus x-ray findings.  The examiner's 
impression was deviation of the nasal septum to the left.  

Associated with the claims file was a letter from M. 
Elgeziry, M.D., dated in March 2002.  Dr. Elgeziry reported 
that he examined the veteran for complaints of progressive 
loss of taste and smell.  He said that the veteran had tried 
different medications with no result.  

Also associated with the claims file was a letter from R. 
Fraser, M.D., dated in November 2002.  Dr. Fraser reported 
that he evaluated the veteran for loss of sense of smell and 
taste.  He said that the veteran had a history of a deviated 
septum which caused him multiple symptoms for at least ten or 
fifteen years.  He said the veteran also had increased nasal 
congestion over the years and that he lost his sense of 
smell, which was related to his deviated septum.  He reported 
that he performed extensive testing including use of such 
aromatic items as coffee, cinnamon, and bleach.  He said that 
the veteran was unable to distinguish any of the smells.  He 
said that the veteran's symptoms had increased so that he no 
longer experienced the pleasure of tasting food.  Testing for 
the loss of taste was done utilizing salt, sugar and several 
other items, each of which the veteran was unable to taste.  

The veteran was afforded a VA examination in April 2003.  The 
veteran reported that he experienced intermittent epitaxies, 
particularly left-sided, since his injury in service.  The 
examiner noted that the epistaxis was self-limiting and did 
not require cautery or packing.  It was infrequent and 
occurred at the frequency of once or twice per month.  The 
veteran also reported rhinorrhea and postnasal drip since the 
time of the trauma.  The postnasal drip was noted to be 
intermittent and not constant.  He reported no history of 
allergies or hay fever.  The veteran complained of 
intermittent nasal obstruction, especially left-sided.  The 
obstruction was not complete.  The veteran reported no loss 
of the sense of smell or taste at the time of the injury.  
The onset was about fifteen years prior and the veteran 
reported that the onset was sudden but the loss progressed 
quickly over the course of a few weeks until he had complete 
loss of the sense of smell.  He also started having loss of 
taste even to basic tastes such as sweet, sour and salt.  The 
veteran did not report episodes of acute or chronic 
sinusitis.  Physical examination revealed no sinus 
tenderness, facial swelling or proptosis.  The nasal septum 
was deviated with an inferior septal spur to the left and 
posterior superior deviation to the right.  The left nasal 
airway was narrowed by around 75 percent and the right nasal 
airway was narrowed by around 50 percent.  There were no 
intranasal polyps or masses on either side.  The examiner 
opined that the veteran's anosmia and dysgeusia were not 
related to the nose trauma which was sustained while the 
veteran was in service.  He said that nose and head trauma 
can cause anosmia but the onset is usually right after the 
trauma.  He said that the veteran did not report a loss of 
sense of smell or taste after the trauma.  He noted that the 
onset of loss of taste and smell occurred more than thirty 
years after the trauma.  He concluded that the veteran's loss 
of sense of smell and taste were more likely than not 
postviral and not related to the trauma in service.  He said 
the veteran did have a deviated septum related to the trauma 
but that his nasal airway was adequately patent on both sides 
so that he did not believe that the septal deviation was the 
cause of the anosmia and dysgeusia.  He said there was no 
evidence of chronic rhinitis or sinusitis.  He concluded that 
a postviral episode can cause both anosmia and dysgeusia.  

Also associated with the claims file was another letter from 
Dr. Fraser dated in June 2005.  He reported that the veteran 
suffered an irreversible impairment to his sense of smell and 
taste which he related to the veteran's trauma in service 
because the conditions began following the trauma to the 
veteran's nose.  

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The competent evidence of record establishes that the veteran 
currently suffers from loss of sense of smell and taste.  
There is some evidence linking his current disabilities to 
his service-connected disability, particularly opinion 
letters from Dr. Fraser dated in November 2002 and in June 
2005.  Dr. Fraser reported that the veteran suffered an 
irreversible impairment to his sense of smell and taste which 
he related to the veteran's trauma in service because the 
conditions began following the trauma to the veteran's nose.  
However, Dr. O'Brien and several VA examiners opined that the 
veteran's loss of sense of smell and taste were postviral.  
They based their opinions on the fact that while trauma of 
the nose and head can cause loss of sense of smell, this 
usually occurs at the time of the injury.  In this case, the 
veteran did not report a loss of sense of smell or taste 
until at least thirty years after the in-service injury.  
Consequently, the Board gives greater weight to Dr. O'Brien 
and the VA examiners' opinions.  Dr. O'Brien and the VA 
examiners provided rationales for their opinions while Dr. 
Fraser's opinion appears to be based, at least in part, on an 
inaccurate factual premise.  Because of Dr. O'Brien and the 
VA examiners' review of the evidence and their explanation, 
something that Dr. Fraser did not do, the Board gives greater 
weight to Dr. O'Brien's opinion and the opinions of the VA 
examiners.  Dr. Holmes' opinion appears to be speculative and 
stated a mere possibility and therefore is given little 
evidentiary weight relative to the other more considered 
opinions.  Accordingly, an award of service connection on a 
secondary basis is not warranted.  The preponderance of the 
evidence is against these service connection claims.

Increased Rating

In February 1951, the veteran was granted service connection 
for residuals of a fractured nose which he incurred in 
service.  He was assigned a noncompensable disability 
evaluation.  The veteran's disability rating was increased to 
10 percent by way of a May 1966 rating decision.  The veteran 
maintains that his disability is more severe than that 
contemplated by the 10 percent rating.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the 10 percent disability evaluation 
currently assigned for the veteran's disability involving 
residuals of a fracture of the distal nasal bone is a 
protected rating as it has been in effect for more than 20 
years.  In this regard, any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  See 38 C.F.R. § 3.951(b) (2005).

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, in effect prior 
to October 7, 1996, a noncompensable evaluation was assigned 
where there was evidence of slight symptoms of nasal septum 
deflection.  A maximum rating of 10 percent was assigned for 
traumatic nasal septum deflection with marked interference 
with breathing space.  Under 38 C.F.R. § 4.97, Diagnostic 
Code 6502, in effect as of October 7, 1996, a maximum rating 
of 10 percent is assigned for traumatic nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.

In this case, the Board notes that the veteran is currently 
receiving the maximum benefit allowed under Diagnostic Code 
6502.  The veteran experiences narrowing of the left nasal 
airway by about 75 percent and narrowing of the right nasal 
airway by about 50 percent.  Such findings warrant the 10 
percent rating under Diagnostic Code 6502.  Nevertheless, the 
VA examiner in 2003 found that the airways were adequately 
patent, clearly suggesting that whatever obstruction the 
veteran experienced was no more disabling than a "marked" 
interference.  

There is no evidence that the veteran suffers from acute or 
chronic sinusitis related to his service-connected deviation 
of the nasal septum.  At his VA examination in December 1992, 
the veteran denied interference with his breathing space.  At 
his September 1997 VA examination, the veteran's airways were 
patent bilaterally.  The veteran was noted to breathe 
comfortably with either side obstructed.  At his most recent 
VA examination the veteran had complaints of intermittent 
left-sided nasal obstruction.  The obstruction was not 
complete.  The veteran was noted to have a 75 percent 
narrowing of the left nasal airway and a 50 percent narrowing 
of the right nasal airway.  His nasal airways were noted to 
be adequately patent on both sides.  

In this case, the veteran is receiving the maximum benefit 
under both the old rating criteria and the new rating 
criteria for Diagnostic Code 6502.  At his most recent 
examination, the veteran's airways were noted to be narrowed 
bilaterally but his airways were also noted to be adequately 
patent bilaterally.  He had complaints of intermittent left-
sided obstruction.  There is no evidence to indicate that the 
veteran had worse than marked interference with his breathing 
or that there is either complete obstruction on one side or 
50 percent obstruction on both sides.  As noted above, the 
veteran's rating is protected.  Consequently, the 
preponderance of the evidence is against a grant of an 
increased rating for residuals of a fractured nose.  

As for sinusitis, both old and new rating criteria require 
more than mild or occasional symptoms.  38 C.F.R. § 4.97 
(1996); 38 C.F.R. § 4.97 (2005) (a compensable rating under 
the old criteria requires moderate symptoms, with discharge 
or crusting or scabbing, infrequent headaches; a compensable 
rating under the new criteria requires one to two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment or three to six non-incapacitating 
episodes characterized by headaches, pain, and purulent 
discharge or crusting.  The veteran has reported that he has 
had problems with sinusitis at times, but this has not been 
objectively confirmed.  Examiners have consistently found no 
sinusitis and there is no indication that he has had episodes 
such as required for a compensable rating.  Consequently, a 
compensable rating for sinusitis under either old or new 
rating criteria is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
secondary service connection for loss of sense of smell and 
loss of sense of taste or an increased rating for residuals 
of a distal nasal fracture of the nose.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in April 2005.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO advised the veteran that in 
order to establish secondary service connection evidence must 
establish a diagnosis of the secondary disabilities and a 
medical opinion must establish a relationship between the 
service-connected disability and the secondary disabilities.  
He was also advised to submit evidence that his service-
connected disability had worsened in severity.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and private treatment 
reports.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that secondary 
service connection and an increased rating should be granted.  
The Board is not aware of any outstanding evidence.


ORDER

Entitlement to service connection for loss of sense of smell 
secondary to service-connected residuals of a fracture of the 
distal nasal bone with sinusitis is denied.

Entitlement to service connection for loss of sense of taste 
secondary to service-connected residuals of a fracture of the 
distal nasal bone with sinusitis is denied.

Entitlement to an increased rating for residuals of a 
fracture of the distal nasal bone with sinusitis, currently 
rated as 10 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


